Justice MARTINEZ,
dissenting.
I agree with the majority, although on a somewhat different basis, that the prohibition of all contributions from sole source government contractors in section 15 of Amendment 54 is overbroad because it extends to any elected official of any political subdivision of *641the state. See maj. op. at 628. I also agree that the union PAC prohibition of section 2(4.5) violates the equal protection clause. See maj. op. at 685. However, analyzing the Amendment as a whole and in light of its stated purpose, those provisions that are constitutionally offensive can be severed from the rest of the Amendment, leaving behind a meaningful enactment, albeit reduced in seope. Cf. City of Lakewood v. Colfax Unlimited Ass'n, Inc., 634 P.2d 52, 70-71 (Colo.1981) (discussing severability doctrine). The majority, on the other hand, fragments its analysis and weighs a number of the provisions against a far narrower purpose than preventing the appearance of impropriety. In doing so, the majority confusingly appears to hold nearly every provision invalid on independent constitutional grounds, while declaring in a footnote that it is only the Amendment as a whole that is unconstitutional, thus severely hindering any future attempt to address the appearance of impropriety in campaign contributions. Therefore, I respectfully dissent from the judgment of the majority nullifying Amendment 54 in its entirety.
Amendment 54 suffers from two critical constitutional deficiencies. The first involves the overbreadth of section 15, which states that sole source contractors may not make contributions for the "benefit of any political party or for the benefit of any candidate for any elected office of the state or any of its political subdivisions." (Emphasis added). This provision of Amendment 54 is overbroad if it "restricts a substantial amount of protected expression"-political contributions-in relation to its "plainly legitimate sweep"preventing the appearance of impropriety in awarding no-bid government contracts. See Virginia v. Hicks, 539 U.S. 113, 118-19, 123 S.Ct. 2191, 156 L.Ed.2d 148 (2008). A cross-jurisdictional ban of the scope suggested by the language of Amendment 54, although certainly tailored to rooting out appearances of impropriety, is simply too fervent in its pursuit of that objective. By extending to contributions to any elected official of any political subdivision, section 15 unconstitutionally restricts a substantial amount of protected expression in relation to its legitimate sweep. See id.
However, I disagree with the majority that, in order to avoid overbreadth, the Amendment's prohibitions must be tailored to only those government officials who have some control over awarding no-bid contracts. See maj. op. at 627. Limiting the scope in such an overly-narrow manner ignores the issue of appearances altogether and focuses only on actual impropriety. Instead, by simply striking the language, "or any of its political subdivisions," the seope of section 15 is narrowed to apply only to contributions made to political parties and candidates for elected offices of the state. Severing the language in this manner resolves the over-breadth and addresses the stated purpose of Amendment 54, which is to prevent both actual and apparent impropriety. Although this is far narrower in operation than what the sponsors' of the Amendment had in mind, such a narrowing prevents a total invalidation of section 15, the heart of Amendment 54.
The second critical deficiency of Amendment 54 pertains to the definition of "contract holder" in section 24.5). This definition is essential to understanding the scope of the Amendment because the Amendment's contribution ban only applies to those defined therein as "contract holders." The definition reads, in pertinent part, "contract holder means ... in the ease of collective bargaining agreements, the labor organization and any political committees created or controlled by the labor orgamization." (Emphasis added). The Amendment does not restrict contributions by PACs created or controlled by any other type of donor; therefore, the definition raises an issue of equal protection, which prohibits treating similarly situated individuals differently without demonstrating a sufficiently important reason for doing so. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). Because Amendment 54's disparate treatment of unions implicates a fundamental right-free speech-that reason must be compelling and the law narrowly tailored. See id. ("[Strict serutiny] by the courts is due when state laws impinge on personal rights protected by the Constitution."). I agree with the majority that the stated pur*642pose of Amendment 54, to prevent the appearance of impropriety, fails to adequately justify the disparate treatment of labor unions and other types of sole source contractors. See maj. op. at 685. However, severing the language "and any political committees created or controlled by the labor organization" resolves the equal protection problem while managing to preserve the essence of the definition of contract holder.
Thus, both of the critical constitutional deficiencies of Amendment 54 can be resolved by striking a small amount of language from sections 15 and 2(4.5). Such a severance does not involve rewriting or actively reshaping Amendment 54, see Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320, 329, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006), and the remaining provisions would function as a meaningful enactment, see City of Lakewood, 634 P.2d at 70.
Failing to use severance to address the critical constitutional deficiencies, the majority instead marches through the Amendment striking provisions on seemingly independent grounds, despite its assurances otherwise, allowing the overbreadth of section 15 to infect its analysis. Thus, it refuses to recognize that removing the cross-jurisdictional ban in section 15 would simultaneously reduce the scope of a number of other provisions that the majority concludes to be over-broad.
Not only does the majority appear to fragment its analysis by analyzing each provision individually, but it also places many of the provisions at an analytical disadvantage in terms of overbreadth by effectively weighing them in light of the narrower purpose of preventing actual impropriety, rather than the stated purpose of Amendment 54, the broader purpose of preventing the appearance of impropriety. Although the majority seems to acknowledge that preventing the appearance of impropriety is a sufficiently important interest to justify some limits on campaign contributions, see maj. op. at 628, there is a strong undercurrent running through the majority's analysis of the Amendment's provisions to indicate that, in fact, the majority is simply dissatisfied with the sufficiency of that interest.
The majority's overbreadth analysis is replete with instances where the majority limits its conception of Amendment 54's stated purpose in order to cast as hopelessly over-broad many of the Amendment's provisions. This is apparent in the majority's analysis regarding section 15's "any government contract" language. See maj. op. at 627-28. The majority concludes that the language is overbroad after interpreting it as applying to all government contracts that do not receive three bids. See maj. op. at 626-27 n. 26, 627. Such a conclusion, however, is based on a lack of understanding of Amendment 54's most basic function-to promote competitive bidding in the award of all government contracts. The Blue Book states that Amendment 54 "makes contracts where fewer than three bids are solicited less attractive by prohibiting political contributions from entities who receive such contracts." Thus, Amendment 54 incentivizes competitive bidding of all government contracts by allowing for contracts that are not currently competitively bid to avoid the Amendment's prohibitions if the government awards such contracts only after first soliciting three bids. In order to avoid sole source contract status and thus remove a contract from the purview of Amendment 54, the government would be required to solicit at least three bids for some contracts that are already competitively bid. However, those contracts are only incidental to the target of Amendment 54-eon-tracts currently being awarded without any competitive bidding. Although soliciting at least three bids may not result in the actual receipt of three bids, by inviting three bids it creates the opportunity for competition, which serves the Amendment's purpose of preventing the appearance of impropriety.
Similarly, the majority's conclusion that there are contracts that simply cannot be competitively bid, see maj. op. at 626-27, also misses the point of addressing appearances.1 *643Even the government's initial decision about whether there is a need for a particular service or product leaves room for elected officials to exercise discretion and thus room for the appearance of impropriety. Requiring the solicitation of three bids reduces the appearance of such discretion and impropriety, even if it does not actually prevent it. Thus, whether this particular provision is overbroad appears to be a far closer question when one considers it in light of the real purpose of Amendment 54, which is to prevent the appearance of impropriety, not just actual impropriety.
Another instance where the majority takes an unnecessarily narrow view of Amendment 54's purpose is in its discussion of the over-breadth of the penalty provisions. See maj. op. at 628-29. Although I agree with the majority that some of the penalties are harsh, I do not agree that this fact alone is enough to render them disproportional Notwithstanding that reducing the scope of section 15 would also limit the kinds of contributions subject to penalty, each penalty appears to be specifically calibrated in a manner that correlates with the type of offender and the purpose of the Amendment in addressing appearances of impropriety. Elected and appointed officials, because they directly represent the government, are given the harshest penalties for knowingly violating the Amendment. Similarly, because government contractors work on behalf of the government, they likewise present the problem of appearance of impropriety and are also penalized, albeit not as harshly as elected officials. Moreover, it is important to note that Amendment 54 only proscribes knowing or intentional violations.2 Were that not the case, and instead a mere accidental violation was sufficient to trigger the penalties, I would agree with the majority that these penalties would be disproportionately harsh. However, as they stand, the penalties fall within the legitimate sweep of the Amendment.
The majority's analysis of these penalty provisions highlights how, throughout the overbreadth analysis, the majority acknowledges but then appears to pay little attention to the fact that Amendment 54 requires knowledge or intent. Another example of this is in the majority's analysis of the provision relating to immediate family members. The majority properly interprets the language to apply only to those instances where a contract holder attempts to cireumvent the Amendment by making an illegal contribution in the name of a family member. See maj. op. at 680. Nevertheless, the majority's analysis then assumes that family members' unfounded concerns about accidentally violating the Amendment will make them "likely to refrain from contributing altogether," thus stifling a substantial amount of protected speech. See maj. op. 6830. I fail to see why we should take into account an irrational fear of accidental violations when Amendment 54 clearly requires intent. Conversely, because the purpose of the Amendment is to deter knowing violations, the degree to which the Amendment stifles political speech in the form of a contribution knowingly made in violation of the Amendment falls entirely within the stated purpose of Amendment 54.
The majority's insengitivity to the Amendment's stated purpose is evident in other *644places as well. For instance, during its discussion of Amendment 54 in the context of unions, the majority holds that corruption is "exceedingly remote," and thus, the government lacks a sufficiently important interest to justify Amendment 54's "heavy-handed regulation." Maj. op. at 683. Even if it were true that actual corruption never exists between political contributions and unions, the majority fails to consider the provision in light of the purpose of preventing the appearance of impropriety. -It is not difficult to perceive impropriety in the case where on one side of the bargaining table sits an elected official, and on the other side of the table sits a union that contributed money to the official's campaign for election.3 Notwithstanding the fact that the elected official cannot "choose that union" in the future to repay a political debt, maj. op. at 688-34 n. 40, and regardless of whether the "union itself" directly benefits, id., that elected official still has discretion over the specific terms of the contract, which could translate to a direct benefit to the union members, thus giving rise to actual or apparent impropriety.
Similarly, the majority concludes that "eliminating the appearance of impropriety is not sufficiently 'compelling' with respect to ballot issues." Maj. op. at 686. Section 17(2) prohibits the government from awarding a no-bid contract to a person who has contributed money to a ballot issue relating to that contract. Interpreting the words "relating to" in light of Amendment 54 as a whole and in light of its stated purpose, it is "fairly possible" to read this provision as only prohibiting the award of contracts that "directly arise" from a ballot issue to a donor that contributed money to that particular ballot issue. See Branson Sch. Dist. RE-82 v. Romer, 161 F.3d 619, 636 (10th Cir.1998) (citing Commc'ns Workers v. Beck, 487 U.S. 735, 762, 108 S.Ct. 2641, 101 L.Ed.2d 634 (1988)). This prohibition would only apply to ballot issues that directly give rise to a non-competitively bid contract. For instance, if a construction firm contributed money to the passage of a ballot issue authorizing a mill levy increase to fund a new construction project, the government could not award a no-bid contract for that new project to that particular construction firm. If, however, the contract is either competitively bid before being awarded or the contract does not directly arise from the ballot issue, then Amendment 54's prohibition would not apply. Thus, contrary to the majority's holding, see maj. op. at 636, there is a direct link between preventing actual or apparent impropriety and prohibiting the award of a no-bid contract that directly arises from a ballot issue to a donor who contributed money to that ballot issue.
Because the majority relies on an unnecessarily narrow conception of the Amendment's purpose and fragments its analysis of Amendment 54 by examining and striking provisions individually, the majority's analysis provides very little guidance to those who would seek to construct a constitutional proposal addressing the appearance of impropriety related to sole source government contracts. Furthermore, in my view, although I agree with the majority that Amendment 54 suffers from some constitutional deficiencies, I do not agree they are so pervasive that the Amendment cannot be salvaged as a meaningful enactment. See City of Lakewood, 634 P.2d at 56, 70. If the problematic language were to be severed, it would be "fairly possible" to interpret the remaining provisions in a manner that renders the entire Amendment constitutionally valid. Branson Sch. Dist., 161 F.3d at 636 (citing Commc'ns Workers, 487 U.S. at 762, 108 S.Ct. 2641).
Whatever my misgivings are about the policy underlying Amendment 54, the people of *645Colorado approved such a policy when they voted to adopt the Amendment, and it is our role to give it effect wherever possible. See Evans v. Romer, 854 P.2d 1270, 1274 n. 6 (Colo.1993) (noting that presumption of constitutionality applies with more force in the context of a constitutional amendment passed by the people). As such, I respectfully dissent.

. Moreover, the majority's conclusion that a "substantial number" of sole source contracts cannot or should not be competitively bid, see maj. op. at 627, is not supported in the record, and I would be hesitant to conclude that Amendment 54 covers a "substantial number" of these *643contracts without more than just the plaintiffs' unsupported contentions and a vague reference in the Blue Book analysis of the Amendment.


. The majority acknowledges that section 17's requirement that the violation be knowing or intentional lessens the scope of the Amendment's penalties, but then it relies on its holding that section 15's language defining the underlying liability is impermissibly vague to likewise hold that the penalties are vague. See maj. op. at 629 n. 31. In analyzing section 15 for vagueness, however, the majority merely concludes that it is vague without actually explaining how. I do not see section 15 as vague. When its language is read in conjunction with the knowing or intentional requirement, the basis of liability is quite clear to a person of ordinary intelligence-a contract holder is liable for "knowingly inducing" or "knowingly causing," directly or indirectly, a contribution on behalf of himself or his immediate family members. There is nothing vague about "knowingly inducing" or "knowingly causing" a contribution. Although the intent of an actor is sometimes proven by circumstantial evidence, such is the case with all crimes that require a showing of intent and does not render section 15 vague. See, eg., People v. Czemerynski, 786 P.2d 1100, 1112 (Colo.1990) (recognizing that statutes requiring intent are not likely to be invalidated because of vagueness).


. The State notes that this very problem could have occurred had Plaintiff Botnick won his election for a seat on the Denver School Board in 2007. The Denver Classroom Teachers Association, which had a collective bargaining agreement with Denver schools, endorsed him as a candidate and contributed $5000 to his campaign. Had Botnick won, he would have been negotiating on behalf of the Denver School Board with one of his supporters, DCTA. Although Botnick may not have had complete control over the negotiations with DCTA, his position as one of the negotiators could certainly give the appearance that perhaps Botnick would not have had only the Denver School Board's best interests in mind when it came to drafting the terms of the agreement.